EXHIBIT 32.1CERTIFICATIONS PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with theQuarterly Report of Hip Cuisine, Inc. (the “Company”) on Form 10-Q for thequarter ended September 30, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Natalia Lopera, as Chief Executive Officer of the Company,certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: November 14, 2016By:/s/ Natalia LoperaNatalia LoperaTitle:Chief Executive Officer(Principal Executive Officer)This certification is being furnished to the SEC as an exhibit to the Report pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the of the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended.A signed copy of this written statement required by Section906 of the Sarbanes-Oxley Act of 2002 has been providedby the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
